Citation Nr: 1443092	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  05-32 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.  

2.  Entitlement to service connection for chronic residuals of a motor vehicle accident (MVA) affecting the lumbar, thoracic, and cervical spine, bilateral shoulders, bilateral arms, and entire body.  

3.  Entitlement to service connection for an acquired psychiatric disability, to include a psychosis.  


REPRESENTATION

Appellant represented by:	Harold Hoffman-Logsdon III, Attorney


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel
INTRODUCTION

The Veteran served on active duty from January 1973 to March 1975.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas as to the psychiatric and hepatitis C issues.  It is noted that the Veteran submitted a claim of entitlement to service connection for MVA residuals in June 2008 and the AOJ disallowed that claim in a March 2009 rating decision and it is that decision that was appealed to the Board.  

Irrespective of those events, and as explained in a May 2013 Board decision, the residuals of an MVA issue derives from a claim received in 1978 and denied in a July 1978 rating decision that is ultimately before the Board not on a reopening of the 1978 claim, but pursuant to 38 C.F.R. § 3.156(c) (2013).  

The Board previously decided the Veteran's appeal as to all issues listed on the title page of the instant decision.   

In an October 2008 decision, the Board denied the Veteran's appeal as to entitlement to service connection for hepatitis C and an acquired psychiatric disorder.  He appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  

In March 2010, the Veterans Court granted a joint motion of the Veteran and the Secretary of Veterans' Affairs (the Parties), vacated the October 2008 decision as to these issues, and remanded the matter to the Board for compliance with the instructions in the joint motion.  

In July 2010, the Board remanded the hepatitis C and psychiatric disorder issues to the Agency of Original Jurisdiction (AOJ, which is the RO) based on the March 2013 Court Order.  The case was returned to the Board for appellate consideration.  There has been substantial compliance with the directives of the July 2010 remand regarding the Veteran's claim for service connection for hepatitis C, such that an additional remand to comply with such directives is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).

In an August 2012 decision, the Board again denied the appeal as to service connection for hepatitis C.  In a May 2013 decision, the Board denied the appeal as to the claimed psychiatric disorder and claimed chronic residuals of an MVA issues.  The Veteran appealed both of those decisions to the Court.  

In July 2013, the Court granted a joint motion for partial remand (JMR1) of the Parties, vacated the August 2012 Board decision with regard to the hepatitis C issue, and remanded the matter to the Board for action consistent with the terms of JMR1.

In November 2013, the Court granted a joint motion for partial remand (JMR2) of the Parties, vacated the May 2013 Board decision with regard to MVA residuals and a psychiatric disorder issues, and remanded the matter to the Board for action consistent with the terms of JMR2.  

The issue of entitlement to service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to AOJ.  


FINDINGS OF FACT

1.  The Veteran's hepatitis C was not contracted during his active service.  

2.  The Veteran has no residuals of his in-service MVA affecting the lumbar, thoracic, and cervical spine, bilateral shoulders, bilateral arms, and "entire body".  






CONCLUSIONS OF LAW

1.  The criteria for service connection for hepatitis C have not all been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).  

2.  The criteria for service connection for residuals of an in-service MVA affecting the lumbar, thoracic, and cervical spine, bilateral shoulders, bilateral arms, and entire body have not all been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Merits

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309(a) (2013).  

In the instant decision the Board makes credibility determinations.  Credibility is an adjudicative determination made by the factfinder, not a medical determination made by experts.  The credibility of evidence goes to the weight to be assigned by the fact finder to that evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  As to some of the factors that go into making credibility determinations both the Court and the Court of Appeals for the Federal Circuit (Federal Circuit) have provided guidance.  See Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 2006) (stating that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc ".); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (explaining that the credibility of a witness can be impeached by such factors as interest, bias, and inconsistent statements).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013). 

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In the instant decision, the Board places particular focus on the inadequacies of the August 2012 and May 2013 Board decisions as agreed upon by the Parties in the respective JMRs.  See Carter v. Shinseki, 26 Vet App. 534, 541 (2014) ("A joint motion for remand, when drafted properly, identifies . . . clear instructions to the Board as to what it is required to address, and what actions it is required to take, on remand.  This increases both administrative and judicial efficiency.").  There have been several JMRs in this case and the situation has become complex.    


I.A.  Merits - Hepatitis C Issue

In JMR1, the Parties agreed that the Board had not provided adequate reasons and bases for its findings that the Veteran's hepatitis C was not due to his active service.  The Board endeavors to do so in this decision, notwithstanding efforts in the prior decision to address this issue. 

VA treatment records document treatment for hepatitis B and C beginning in 2001.  The Veteran contends that his currently diagnosed hepatitis C was incurred during service.  The Veteran has asserted that the in-service risk factors through which he believes he contracted hepatitis C were inoculations with air gun injectors, sharing shaving razors, sustaining multiple cuts of his fingers while working as a cook, and that during his almost two weeks of training as a medical technician at Fort Hood, Texas, he used needles and was stabbed with such.  These reports are listed in JMR1 and some of them are referred to by the Veteran when he completed a questionnaire in September 2003.  

The 2003 questionnaire listed nine risk factors for hepatitis for comment by the person completing the questionnaire.  The Veteran indicated that he had tattoos and body piercings and, for a question as to whether he shared toothbrushes or razor blades he indicated "[p]ossible razor blades while in service."  He also answered in the negative as to the other seven questions.  

Importantly, these included the following:  "If you are or ever have been a healthcare worker, have you been exposed to contaminated blood or fluids?" and "Have you ever used intravenous drugs?" and "Have you used internasal cocaine?"  

In a writing received by the RO in July 2008, the Veteran referred to his claim for service connection for hepatitis C, stating that he was injected by use of a jet gun injector several times during service and was exposed to human blood and needles while in medical laboratory technician school at Fort Sam Houston, Texas.  

The Veteran's DD Form 214 shows that his occupation in the military was that of cook.  

In a statement received in May 1984 he explained that following basic training he went to Fort Sam Houston for medical laboratory technician training but after the military discovered that he did not study chemistry in high school he was dropped from the school and then served as a cook.  

Service personnel records include a record of assignments.  These show that he enlisted on January 26, 1973 with a station of Fort Dix, New Jersey.  Effective February 2, 1973 his principle duty was Basic Combat Training (BCT) at Fort Dix, New Jersey.  Effective April 9, 1974 is a principle duty of "Casual" with an organization and station or theater of Fort Hood, Texas.  The next entry is effective April 30, 1973 and shows an organization and station or theater of Fort Ord, California.  This is followed by an entry in June 1973 that he was enroute to Fort Benning, Georgia.  

An in-service document signed by an enlisted social work/psychology specialist in February 1975 includes a statement, apparently obtained from the Veteran, that upon graduation from BCT he was shipped to Fort Sam Houston for AIT but was dropped from his class because he did not have a chemistry course that was required.  Service personnel records confirm that he served most of his service as a cook.  

In JMR1, the parties agreed that the Veteran's service records confirm that he was sent to Fort Hood, Texas briefly for AIT, but was rejected because he did not have a chemistry course.  

Ultimately, the Board finds that whether he was assigned to a class for medical technician training at Fort Hood or not does not change the outcome of this determination.  

In a letter dated in May 2010, Dr. A.D.H. provided a medical opinion with regard to the etiology of the Veteran's hepatitis C.  Dr. A.D.H. stated that the Veteran's assignment to medical lab technician training exposed him to blood, hypodermic needles, and other possible blood borne exposures and that the Veteran recalled being stuck with hypodermic needles on more than one occasion.  Dr. A.D.H. also opined that while the Veteran was a cook he served with others and frequently cut his arms and hands and others did the same.  Dr. A.D.H. stated that the Veteran served in high risk occupations that increased his risk of "contacting" hepatitis C.  

In this regard, Dr. A.D.H. also referred to air gun inoculations and provided a statement that this could have caused the Veteran's hepatitis C.  Dr. A.D.H. also stated that the Center for Disease Control had found in California Cases and in U.K. and Florida Cases that air gun injectors were transmitting contaminating fluids from one patient to the next.   

Pursuant to the July 2010 Board remand, the Veteran was afforded a VA examination in September 2010.  According to the report, the Veteran reported a history of alcohol abuse until 1999 and IV drug use until the mid-1980s; he also reported risk factors of a tattoo, intranasal cocaine use, shared razors during service, and vaccines with autoject injector.  

The VA examiner noted that the timing of the Veteran's hepatitis C cannot be determined as his risk factors were prior, during, and after service; to determine onset and etiology would require speculation, which does not provide the required degree of medical certainty.  

This is significant evidence that this case must be decided based on facts as determined by the common sense of the non-expert factfinder.  Experts can provide no more than mere speculation in this case.  The Board must exercise its jurisdiction and decide this appeal on the facts and must do so in its role as fact finder based on all of the relevant evidence of record.  

Although the Veteran stated in a September 2003 questionnaire that he had never used intravenous drugs, the record contains several references to intravenous drug use, undermining his credibility.  For example, January 1989 treatment records from Charter Hospital of Laredo document an interview with the Veteran during which he reported that he first started using heroin intravenously when he was 14 years old and last used heroin intravenously in 1987, began using morphine intravenously when he was 22 years old and last used in 1987, was 30 years old when he first started using cocaine and would use intravenously at first and that later, due to fear of contracting AIDS, he smoked the cocaine, last using in 1988.  

September 1989 treatment notes from this same hospital document that physical examination revealed old needle track marks.  VA treatment notes, for example from May 2004, include a history that the Veteran began intravenous drug abuse at age 20 and used heroin until the mid-1980s.  VA treatment notes from October 2001 document that the Veteran stated that he had a history of intravenous drug use in his past with most recent use about 15 years earlier.  

Based on this evidence the Board concludes, based on the facts of this case, that the Veteran has a very strong risk factor for contracting hepatitis C, his extensive illegal intravenous drug abuse, that occurred both prior to and after his active service.  The Board reasonably concludes that this occurred at different times that it occurred multiple times.  This is from the reports that he first intravenously abused drugs at age 14 and then from again beginning at age 22, which from his birth date recorded in his DD Form 214 would be after service, and then last used intravenous cocaine in 1987, some 10 years later.  

This period of use is shown also in his VA treatment records, for example in October 2001 VA treatment records that he had not had intravenous use for 15 years and his June 2005 VA treatment records document that he began such use at age 20 and used heroin occasionally until the mid-1980s.  

The Board finds this the most likely cause of the Veteran's disability. 

Service treatment records also document that he had tattoos when he entered active service.  

Clearly, expert evidence cannot provide that the evidence is in equipoise or preponderates for or against a finding that the Veteran contracted hepatitis C during his active service.  A reasonable reading of Dr. A.D.H.'s opinion reveals that it amounts to no more than that it is possible that the Veteran could have contracted hepatitis C from cuts during his service as a cook or from possible blood borne contamination while attending a school in Fort Hood or from air gun injectors.  It is also clearly possible that he contracted hepatitis C from his pre-service and post-service intravenous drug use as well as his pre-service tattooing.  

The most probative expert evidence in this case is the September 2010 VA opinion.  Expert evidence cannot determine to any degree of probability how the Veteran contracted hepatitis C, despite the language of Dr. A.D.H., which is language of probability in form only.  He does not explain why it is more probable that the Veteran contracted hepatitis C during service as opposed to the many years of intravenous drug abuse following and preceding service.  The fact that an expert cannot do more than merely speculate does not, however, mean that the appeal must be granted.  The question, based on facts, is whether it is at least as likely as not the result of service.      

Although the September 2010 examiner stated that determining if hepatitis C is due to or the result of an in-service event cannot be resolved without resort to pure speculation, given the number of risk factors, it must be noted that it is the Board, not the examiner, who has the ultimate duty as fact finder to assess credibility and weigh evidence.  See Menegassi v. Shinseki, 638 F.3d 1379, 1382 n.1 (explaining that the Board is permitted to expert opinions in the context of other record evidence).  

A fact finder, such as the Board, is permitted to rely on circumstantial evidence, make reasonable inferences, and apply common sense and ordinary experience in evaluating evidence.  There is an abundance of persuasive authority for this statement.  For example, the U.S. Supreme Court has explained that it is "the responsibility of the trier of fact fairly to resolve conflicts in the testimony, to weigh the evidence, and to draw reasonable inferences from basic facts to ultimate facts  See Jackson v. Virginia, 443 U.S. 307, 319 (1979).  The U.S. Court of Appeals for the Fifth Circuit has explained that "[j]urors are supposed to reach their conclusions on the basis of common sense, common understanding and fair beliefs, grounded on evidence consisting of direct statements by witnesses or proof of circumstances from which inferences can fairly be drawn."  Fontenot v. Teledyne Movible Offshore, Inc., 714 F.2d 17, 20 (5th Cir.1983), (quoting Schulz v. Penn. R.R. Co., 350 U.S. 523, 527 (1956)).  The Board is in a fact finding role and there is no compelling reason that the role should differ from other fact finders in this regard.  This amounts to evaluating evidence, not reaching the ultimate weighing of evidence as to a significant fact or stepping outside of the non-adversarial aspect of VA benefits law at the agency level.  

The Board finds that not all of the in-service risk factors alleged by the Veteran are to be afforded the same weight as to whether they occurred.  

As to sharing razors, the Veteran does not know to any level of probability whether he shared razors during service.  This is shown by his statement in the September 2003 questionnaire that he possibly shared razors.  His report in that questionnaire also draws into question his credibility as to ever having been stuck or stabbed with a needle during any training he may have undergone in Fort Hood.  If he knew of such incidents, it follows that he would not have answered in the negative as to the question of working as a healthcare worker and being exposed to contaminated blood or fluids.  

The inconsistent statements impact negatively on his credibility as to the occurrence of those alleged risk factors and reduce the probative value of his statements that the risks occurred.  

At most, his credible risk factors during service are that he had air gun vaccinations and cut himself as a cook.  Associated with the claims file is an article entitled "JET GUN INJECTION TRANSMISSION," and printed in December 2009.  The article amounts to a determination than that transmission of viruses via jet gun injections, is possible, nothing more.  The question of whether it is "possible", however, is not before the Board.   

There are no credibility problems as to his intravenous drug use before and after service.  This is well documented in the claims file and there are references to his drug use before he ever filed a claim of entitlement to service connection for hepatitis C.  Based on this, the Board finds the occurrence of those post and pre-service risk events to be more likely than the occurrence of needle stabs during training at Fort Hood or the possibility that he may have shared razors during service, even if the Board finds the Veteran's statements regarding needle stabs during training at Fort Hood for a highly limited period of time are true (which, based on the Veteran's prior statement, it does not). 

It is common sense that each opportunity for contracting hepatitis C, each intravenous drug injection, each tattoo, each use of a razor, each stick with a needle, each cut, or each inoculation "could" have resulted in contracting the disease.  Expertise is not needed to conclude that if a person has, for example, dozens of opportunities for being infected post-service and fewer opportunities for being infected during service, and even if one assumes that each opportunity provides the same risk (which it does not), then the number of opportunities post-service being greater than the number during service would lead to a reasonable inference that it is more likely that the disease was contracted post service.  

This is a complex case, with the Board attempting to determine what occurred to the Veteran decades ago.  Here, the Veteran had years of post-service opportunities to contract the disease and, at most, a couple of weeks in a training environment when he may have contracted the disease, a possible risk from air gun injectors, some risk from cuts while working as a cook, and, if he did indeed share a razor during service, some risk from such use.  All of the in-service risks would have necessarily occurred within a short time span when compared with the risks that the records shows occurred after service for a long period of time.  In short, the Board finds that the number of occurrences of risk events post-service is significantly greater than the number of occurrences of risk events during service.

Common sense therefore dictates that the sheer number of post-service risk occurrences, (it is reasonable to find that he had extensive intravenous drug use post service given that he was observed to have tracks on his arms) for contracting the disease makes it more likely that he contracted the disease post-service than during service where it is reasonable to find, based on the discussion above, that he had significantly less risk occurrences.  Additionally he had risk occurrences even prior to service as he was intravenously using drugs at that point and had already been tattooed, as shown by the service treatment records.  

This is not an expert medical opinion and such a determination does not require medical expertise.  It is a factual question.  Whether more opportunities for an infection post-and pre-service as opposed to fewer opportunities during service makes it more likely that the infection occurred post or pre-service is not a question requiring medical expertise.  In short, the Board does not inject its own unsubstantiated medical opinion by making this determination.  Indeed, the "JET GUN INJECTION TRANSMISSION" article submitted by the Veteran himself shows that what is important is whether blood can be transferred from a contaminated surface from one person to another.  The Board here exercises its duties as a fact finder to arrive at a non-expert inference from the facts of this case to find that it is more likely that the Veteran contracted hepatitis C post-service than during service.  

However, even if this line of reasoning and inference is ultimately rejected by the Court, the fact remains that the evidence is not in equipoise as to whether he contracted hepatitis C during service.  The equipoise evidentiary standard that must be met is also expressed as one where there is reasonable doubt.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet, App, 49 (1990).  Reasonable doubt is based on probability not possibility or speculation.  See 38 C.F.R. § 3.102 (reasonable doubt is "a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility").  

Given all of the risk factors involved, at best the evidence shows no more than the possibility, not a 50 percent or greater probability, that the Veteran contracted hepatitis C during service.  Statute provides that it is the Veteran's responsibility to present and support a claim for VA benefits.  38 U.S.C.A. § 5107(a) (West 2002).  Of course in the nonadversarial and paternalistic VA disability benefits system, VA has a duty to assist the Veteran in obtaining evidence to substantiate his claim.  38 C.F.R. § 5103A (West 2002 & Supp. 2013).  There is no further evidence to be obtained in this case and there has not been presented evidence sufficient to place the evidence in equipoise as to whether the nexus element has been met.  

For the reason just stated, the Board concludes that the evidence is not at least in equipoise as to the nexus element, nor is it favorable to a positive nexus finding.  That is, there is not an approximate balance of favorable and unfavorable evidence as to this element.  The appeal must therefore be denied.  

II.  Merits - MVA residuals Issue

In JMR2, the Parties agreed that the Board must discuss the 2010 private medical opinion as to whether the Veteran had a musculoskeletal disability related to an in-service MVA.  The Board endeavors to do so in the instant decision.  

The Veteran is seeking service connection for residual disability of the lumbar, thoracic, and cervical spine, bilateral shoulders, bilateral arms, and entire body resulting from an in-service MVA.  After a review of all of the evidence, the Board finds that the weight of the evidence demonstrates that, although the Veteran sustained scattered minimal abrasions on the back, pain in the ribs, and a stiff left knee as a result of the in-service motor vehicle accident, symptoms resulting from the accident were not chronic in service, resolved before he was separated from active service, and there are no chronic residuals of an in-service MVA affecting the lumbar, thoracic, and cervical spine, bilateral shoulders, bilateral arms, or entire body within the period on appeal.

The Veteran was separated from active service in 1975.  In March 1978, he filed a claim of entitlement to service connection noting that he had sustained a back injury in 1974, but did not specify any residuals of that injury.  

Following the denial of the claim based on a finding of no residual disability, the Veteran filed additional service connection claims in October 1979, January 1980, and June 1984; however, in these claims, he did not mention MVA or any residuals thereof; he mentioned only a psychiatric disability.  

In November 1984 correspondence, the Veteran again mentioned the in-service MVA and mentioned being treated for his injuries in service; however, he did not mention any residual disability.  

In a document dated in June 2008, and received by VA in October 2008, many years after service, the Veteran claimed entitlement to service connection for trauma to his entire body and complete spine as the result of an MVA in the summer of 1974.  He reported that he while stationed at Fort Benning, Georgia he was in a 1975 Datsun and the car was placed on display at Fort Benning and he was treated at the Fort Benning hospital and transferred to a field clinic for bedrest and convalescent leave.  

The service records show that the Veteran sustained injuries in an MVA in January 31, 1974 consisting of scattered minimal abrasions on the back, pain in the ribs, and a stiff left knee.  The February 19, 1974 line of duty investigation notes that the car was forced off the right side of the road by an oncoming car.  The car then went out of control and crossed to the left side of the road.  X-rays of the ribs, iliac crest, shoulders, and thoracic and lumbar spine were all negative.  

At service separation, the Veteran was given a comprehensive physical examination, which resulted in clinically normal findings for the spine and upper and lower extremities, providing evidence against this claim. 

In addition, and more importantly, the Veteran completed a comprehensive report of medical history at service separation, on which he was asked to indicate whether he had any history of a wide variety of symptoms.  The Veteran reported that he had no history of recurrent back pain or other joint complaints.  Thus, the evidence pertinent to service demonstrates that, although the Veteran was injured in the MVA, there were no chronic residuals at the time he left service with the Veteran himself providing highly probative factual evidence against his own claim. 

The Veteran was afforded a VA examination in December 1984 to evaluate the claim under consideration at that time.  While the examination was primarily psychiatric, a physical examination was also conducted.  The Veteran did not report any residuals of the in-service MVA.  There were no pertinent diagnoses.  Shortly thereafter, a physical examination in January 1985 in conjunction with a psychiatric hospitalization was within normal limits, providing more highly probative evidence against this claim.  

VA outpatient records from June 1985 show a complaint of low back and abdominal pain, but there is no attribution of these symptoms to an in-service MVA.  

An X-ray of the lumbosacral spine was taken in October 1989, more than a decade after service separation, during psychiatric treatment at Charter Hospital.  The X-ray showed minute osteophytes throughout the lumbar vertebrae, as well as small Schmorl nodes in the thoracic and lumbar vertebrae, but was otherwise normal.  

In a January 1989 psychiatric interview, the Veteran reported that he was in good health except for trouble breathing due to smoking, providing more evidence against his own claim. 

Charter Hospital records document inpatient psychiatric treatment from April to May 1990 and again for twelve days in June 1990.  These records document the Veteran's report that he was involved in an MVA in Mexico and sustained a neck fracture and that was wearing a brace at the time he was seen at Charter Hospital.  These records relate his report that he was on his way back from Mexico where he spent two weeks with a friend and that he "is going to fix his car."  

The June 1990 records document clearly that he sustained multiple injuries of his head and neck in an MVA and that this had recently occurred.  

A VA examination in January 1992 is consistent with the Charter Hospital records as the report documents that, in addition to the in-service accident, the Veteran had been involved in a post-service MVA in Mexico in 1990 and had sustained a spinal fracture in two locations.  At that time, he also reported experiencing shoulder pain for the previous two years.  

The Veteran now complains of pain along the entire spine, both shoulders and arms, as well as the entire body.  The Board acknowledges that there are current findings of arthritis of the lumbar spine; however, arthritis did not become manifest within one year of service separation, and based on the normal post-service physical examination findings, and the late date of the initial arthritis diagnosis - more than a decade after service separation - the Board finds that symptoms of spinal arthritis were not continuous after service.  The Veteran's own statements support this finding. 

The Board finds that the Veteran's reports in the years prior to when he filed his current claim tend to show that any arthritis or musculoskeletal disability that he has now is unrelated to his active service.  When he sought service connection in 1978 he did not even identify current symptoms.  He simply reported the in-service accident.  In several subsequent claims, he did not even mention the accident, but focused on psychiatric symptoms.  Thus, there is no evidence specifically identifying symptoms of an MVA until long after service.  If the Veteran had symptoms present continuously since service, it is reasonable to expect that he would have mentioned such symptoms during this time frame while filing claims with the VA.  That there is no mention of such symptoms found in records that, arguably, would contain such a mention if he had such symptoms more or less continuously since service, tends to show that he did not have the symptoms.  

Both the Court, in a majority opinion and in a concurrence, and the Federal Circuit, have indicated that it is proper to rely on the absence of an entry in a record, where the record is complete and one would expect to find an entry if the alleged fact occurred, in determining whether the alleged fact occurred, at in this case.   See AZ v. Shinseki, 731 F.3d 1303, 1316-17 (Fed. Cir. 2013); Buczynski v. Shinseki, 34 Vet. App. 221, 224 (2011); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring).  

Regarding shoulder pain, the Veteran informed the January 1992 VA examiner that this symptomatology began 2 years prior, roughly corresponding to the MVA accident in which the Veteran fractured his spine well after service.  With respect to the asserted arm pain, and pain all over the body, the Veteran's descriptions are vague.  

The Board now turns to the May 2010 opinion of Dr. A.D.H.  In that opinion, Dr. A.D.H first recounts that the in-service MVA occurred.  Dr. A.D.H. then states that the Veteran was informed at the Martin U.S Army Hospital that he had significant muscle injury to the upper torso.  Dr. A.D.H. states that the treatment records show that he sustained injuries of the rib-cage, neck (left iliac crest) left knee, as well as scattered abrasions and conclusions.  Dr.  A.D.H. states the following:  

Patient recalls complaining about neck pain, pain to the rib-cage, lower and upper back, left knee, right shoulder and collar bone.  [The Veteran] reports having continual pain in his right shoulder and neck, nearly twenty-four (24) hours a day, seven (7) days a week since his automobile accident on January 31, 1974.  In addition he gets severe pain in his right shoulder, neck, mid and lower back areas and has been to several hospitals for treatment as a result of these conditions.  

Dr. A.D.H. then remarks that the January 1992 VA examination included x-ray findings of orthopedic changes that Dr. A.D.H. says are consistent with old injuries of his left and right shoulder girdles.  He also refers to calcifications of ligaments.  

As to a nexus statements, Dr. A.D.H. states that the x-ray findings showed changes consistent with old injuries of the left and right shoulder girdles which "more likely than not were a direct result of the motor vehicle accident on January 31, 1974" and as to the ligament calcifications, it is "more likely that these calcifications and deformities resulted in the 1974 motor vehicle accident (MVA)."  

Finally he states that "[t]hese old injuries, present since January 31, 1974 were most likely aggravated by the MVA in the first week of June 1990.  The cervical spine injuries were likely originally injured in 1974 and re-injured in 1990."

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-304, the Court explained that as a threshold matter, an expert must have sufficient facts or data upon which to render an opinion and must reliably apply medical principles to those facts or data but that most of the value of an expert opinion comes from its reasoning.  

The Board finds that the 1992 VA examination as well as the service treatment records and the post service treatment records are clearly more probative than Dr. A.D.H.'s opinion as to the nexus element.  Dr. A.D.H. provides very little, if any, rationale for his conclusion.  More importantly Dr. A.D.H.'s opinion suffers not from a mere lack of sufficient facts and data but relies on "facts" that the Board finds to be highly inaccurate.  His medical opinion is at best, unreliable, based on facts that did not occur, at worst, something far more unpleasant. 

Dr. A.D.H. relies in part on the Veteran's report that he has had "continual pain in his right shoulder and neck, nearly twenty-four (24) hours a day, seven (7) days a week since his automobile accident on January 31, 1974."  

There is overwhelming factual evidence against this finding, most from the Veteran himself.  More probative of whether he has had any pain or any other symptoms present since January 31, 1974, is what is shown in his service treatment records and post-service treatment records and in the Veteran's prior claims.  If he had these symptoms then the records would not show what they show.  

What they show is that when seen on January 31, 1974:  The Veteran had full range of motion of his neck, arms and back and scattered minor abrasions on his back.  The impression was mild abrasions of the back.  The following day he reported pains in his back and left leg and was found to have point tenderness of the tenth rib on the left, his left iliac crest was painful and his left hip was stiff.  X-ray study of his ribs and hip were negative.  He was seen again on February 4, 1974 and was doing well with pain mainly in his back to left hip.  He was placed on a seven day profile of no running, marching, or physical training and no standing for over 15 minutes.  

He was seen on February 13, 1974 because he had cut his left hand.  He was seen on February 20, 1974 with complaints of stomach cramps.  Those notes do not mention any orthopedic complaints.  When he was separated from service, as documented in the report of medical history that the Veteran filled out in January 1975, he specifically denied having recurrent back pain, arthritis, rheumatism, or bursitis, bone, joint, or other deformity, trick or locked knee, or painful or trick shoulder or elbow.  At that time he was examined and had a normal clinical evaluation of his spine and other musculoskeletal system as well as his upper and lower extremities.  Those records are highly probative evidence that he did not have pain of his joints after approximately February 4, 1974.  

The Veteran has demonstrated that he is an inaccurate historian in this regard, particularly regarding his recent statements.  As noted earlier in the instant decision, he reported that he was transferred to a field clinic for bedrest and convalescent leave.  What actually occurred is he was placed on a seven day profile of no running, physical training, marching or standing for more than 15 minutes; he was not placed on convalescent leave or prescribed bed rest.  

If the Veteran had pain present continuously since service, the January 1992 VA examination physical findings would not be as they were.  The orthopedic examination included findings that he was injured in the June 1990 accident.  If he had pain 24 hours per day, seven days per week, present since January 31, 1974, then it follows that there would have been at least some mention of such a fact in that January 1992 report.  

The Board finds that, given the basis for Dr. A.D.H.'s opinion - that the Veteran had pain continuously and constantly since January 31, 1974 - the findings at separation from active service one year after the MVA provide sufficient expert evidence to decide this case and no additional opinion is necessary.  Dr. A.D.H.'s opinion is afforded only the most minimal of probative weight because he relied on facts that the Board finds inaccurate.  More importantly, the Board finds as fact that by the end of one month after the January 31, 1974 MVA the Veteran did not have pain of his neck, back, hip, legs, shoulders.  This is from the Veteran's own reports both in the service treatment records (he complained of other conditions after the accident but not anything related to the accident and he endorsed no symptoms at separation from service).  Then fact that this doctor missed such clear factual evidence undermines his medical opinions thoroughly. 

The Veteran's statements, as a whole, provide highly probative evidence against this claim, indicating no problem following the accident in service or for many years thereafter, outweighing his current statements as to why he believes his current problems are associated with the accident many years ago.  The statements he made both during and following service are clear and specific: he did not have any residual problems following the accident in service, providing highly probative evidence against this own claim.  

Based on this evidence, the Board concludes that service connection for claimed residual disability of the lumbar, thoracic, and cervical spine, bilateral shoulders, bilateral arms, and entire body is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

II.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159 (2013).  Upon receipt of a substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

As to the claim of entitlement to service connection for MVA residuals, the AOJ provided adequate notice in a letter sent to the Veteran in December 2008.  As to the claim of entitlement to service connection for hepatitis C, the AOJ provided adequate notice in letters sent to the Veteran in June 2003 and March 2006.  The only late notice was that with regard to assignment of disability ratings and effective dates a specified in Dingess.  As the AOJ denied service connection for hepatitis C and the Board here denies his appeal, the timing error as to that notice is harmless error because no disability rating or effective date will be assigned with regard to hepatitis C.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board is satisfied that VA has made all necessary efforts to obtain relevant records and evidence as to the issues adjudicated in the instant decision.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, service personnel records, disability determination decision from the Social Security Administration, available post-service VA and private treatment records, and the Veteran's written assertions.  

VA has not provided an examination with regard to his claim of entitlement to service connection for MVA residuals.  Here, the Board has no duty to do so because there is sufficient competent medical evidence of record to make a decision on the appeal.  See 38 U.S.C.A § 5103A(d), 38 C.F.R. § 3.159(c)(4), McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, the Board has considered the May 2010 opinion in which Dr. A.D.H. seeks to provide a nexus between the Veteran's service and any current musculoskeletal problems.  The sufficient medical evidence necessary to decide this issue consists of the service treatment records and post-service records, for example records from Charter Hospital in 1990 and a VA examination report from 1992.  From the explanation that the Board provided in the merits section of the instant decision, it is clear that additional assistance in the form of requesting a medical opinion would serve no useful purpose because it would not aid in substantiating his claim.  This is because the Board has determined that the Veteran had no residuals of his in-service MVA at separation from active service but rather suffered additional injuries in a 1990 MVA.  As explained in the merits section of this decision, this determination depends on the Veteran's reports during service and well before he filed his current claim.  An expert medical opinion would not change those facts.  As such, VA has no duty to provide an examination or opinion with regard to the MVA residuals issue.  

VA obtained an adequate medical opinion as to the hepatitis C issue in July 2010.  Although the examiner opined that he could not provide an expert opinion without resorting to mere speculation, he adequately supported that determination, which is an expert opinion in itself.  See Jones v. Shinseki, 23 Vet. App. 382 (2009).  

As to remand compliance, there has been compliance with the Board's August 2012 Remand instructions to issue a statement of the case with regard to the MVA residuals issue.  As to the hepatitis C issue, the AOJ sent a letter to the Veteran in August 2010 requesting that he identify how he came in contact with human blood during service and the AOJ obtained the Veteran's service personnel records and associated them with the claims file.  In September 2010, VA provided an adequate examination with regard to the hepatitis C issue, as already explained.  Both issues were adequately readjudicated by the AOJ.  There has thus been compliance with the prior Remand orders of the Board as to both issues decided in the instant decision.  

Of note, in a document signed in July 2014, the Veteran waived AOJ consideration in the first instance of any evidence he has submitted since the last time the AOJ adjudicated these issues.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

ORDER

Service connection for hepatitis C is denied.  

Service connection for chronic residuals of an MVA affecting the lumbar, thoracic, and cervical spine, bilateral shoulders, bilateral arms, and entire body, is denied.  


REMAND

In JMR2, the Parties agreed that the Board must ensure substantial compliance with a prior JMR.  The Parties stated that in a March 2010 JMR, the Parties agreed that the Veteran's acquired psychiatric disorder claim must be returned to the administrative level so that the AOJ could request that the Albany VA Medical Center (VAMC) conduct a "search [of] the archived records in order to attempt to obtain Appellant's record."  

The Parties provided additional explanation but the result of their agreement in JMR2 was that the AOJ must make efforts to obtain any archived records of psychiatric treatment of the Veteran at the Albany VAMC.  

In the May 2013 Board decision, the Board explained why it proceeded to adjudicate the claim in this regard, as follows:  

The parties to the March 2010 Joint Motion stipulated that VA should verify that archived records at the Albany VA Medical Center were checked to determine whether there was any record of hospital treatment from 1974 to 1976.  The RO requested a search of the archived records and received a negative response from the Albany VA Medical Center in September 2010.  

The Board finds that this negative response is consistent with the Veteran's report in his September 2005 substantive appeal that, upon seeking treatment at the VA Hospital in Albany, he was told that he could not be treated by VA because he was still in the service, undermining the foundation for the joint motion utterly. 

Thus, notwithstanding the stipulation of the parties that such records were likely to exist, the Veteran himself indicated that he did not receive treatment at the VAMC in Albany in 1974, and it is therefore logical that there would be no treatment records.

The Parties had this explanation before them in November 2013 when they agreed that the Board failed to ensure substantial compliance with the terms of the March 2010 JMR.  The Court has ordered the Board to take action consistent with the terms of JMR2 in another JMR.  Hence, the Board must remand this issue to the AOJ.  

Accordingly, the psychiatric issue is REMANDED for the following action:

1.  Make efforts to obtain records of treatment of the Veteran (if any) at the Albany, New York VAMC for the period from 1974 to 1976.  The Board remanded for this development in July 2010, as required by the Court pursuant to the Court's March 2010 granting of a joint motion for remand of the Veteran and the Secretary of Veterans Affairs.  The Parties have again, in November 2013, determined that this development has not been completed and that VA must complete the development.  

In this regard, for reasons noted above, a request by the AOJ to the Albany Medical Center for records of treatment of the Veteran from 1974 to 1976 will not satisfy this Remand directive of the Veterans Court. 

Rather, the AOJ must specifically request archived records of treatment of the Veteran at the Albany, New York VAMC for the period from 1974 to 1976 and either receive the archived records or receive sufficient negative replies that make it clear that the archived records are not available.  

The AOJ must make as many requests as necessary and must continue to make efforts to obtain any such archived records until it is reasonably certain that such records do not exist or reasonably certain that continued efforts to obtain the records would be futile, notwithstanding prior actions the Board has noted for the record above.

The AOJ is cautioned that the representative of the Secretary of Veteran's Affairs and the Veteran's representative have been clear in what is required and the Court has ordered that these actions be completed.  Failure to adhere to this Remand directive will likely result in yet another remand and more delay in this case.  

2.  Then, readjudicate the claim of entitlement to service connection for an acquired psychiatric disability.  If the benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning this issue to the Board, if in order.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


